 INTERNATIONAL LONGSHOREMEN'S,ETC.119(d)Notify the Regional Director for the Twenty-sixth Region, in writing, within20 days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply herewith 28It is recommended that unless on or before 20 days from the date of the receiptof this Intermediate Report and Recommended Order, the Respondent notifies saidRegional Director, in writing, that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.28 In the event that these recommendations are adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Twenty-sixth Region, inwriting,within 10 days from the date of this Order, what steps the Respondent hastaken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in Teamsters, Chauffeurs, Helpers andTaxicab Drivers, Local Union No. 327, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, orany other labor organization, by laying off and thereafter failing and refusingto reinstate our employees, or by discriminating in any other manner in regardto their hire or tenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist the above-named Union, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in collective bargaining or other mutual aid or protection, or to re-frain from any or all such activities.WE WILL offer William H. Nelson immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of pay hemay have suffered as a result of the discrimination against him.OMAN CONSTRUCTION CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 714 FallsBuilding, 22 North Front Street, Memphis, Tennessee, Telephone Number, Jackson7-5451, if the employees have any question concerning this notice or compliance withits provisions.International.Longshoremen's and Warehousemen's Local UnionNo. 19,Independent and International Longshoremen's andWarehousemen'sUnion,Independent[PacificMaritime Asso-ciation]and J.Duane Vance,Attorney.Cases Nos. 19-CC-146and 19-CC-147.May 15, 1962DECISION AND ORDEROn March 24,.1961, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in' the unfair labor practices alleged137 NLRB No; 13.- 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel and the Charging Party filed excep-tions to the Intermediate Report and supporting briefs, and the Re-spondents and Pacific Maritime Association filed briefs.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.2[The Board dismissed the complaint.]'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this proceeding to a three-member panel [Chairman McCullochand Members Panning and Brown].2 The Board, however, finds it unnecessary to adopt the Trial Examiner's generalizationthat to permit the exertion of economic force by a union to obtain a contract and deny itto obtain enforcement of the contract would be legalistic nonsenseINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEIn this proceeding before the duly designated Trial Examiner of the NationalLabor Relations Board, herein called the Board,theRespondents,InternationalLongshoremen's and Warehousemen'sUnion, Independent,herein called RespondentILWU, and Local 19 of the said International,herein called Local 19, were allegedby the General Counsel of the Board to have engaged in conduct violative of Section8(b)(4)(i)and (ii)(B) of the National Labor Relations Act, as amended,hereincalled the Act.The hearing was held at Seattle, Washington,on November 15,1960, and thereafter was held open through December 19, pending the submissionof motions to take further evidence.No such motions having been submitted thehearing was closed by order on the latter date.In addition to the charges which initiated the proceeding herein,the ChargingParty, J. Duane Vance, attorney for International Union of Operating Engineers,AFL-CIO,herein called Engineers,filed a charge in CaseNo. 19-CD-53 againstthe same Respondents involving matters relating to the same controversy.Whilethese charges were pending,Engineers brought an action in a State court against theRespondents and also against Waterfront Employers of Washington,PacificMari-time Association, Puget Sound-Alaska Van Lines, Inc., and the Port of Seattle (hereinreferred to respectively as WEW, PMA, PSAVL, and the Port). Preliminary to theState court proceeding depositions from nine witnesses were taken later to be in-cluded in eight volumes of testimony,and there was also testimony in open court, aswell as evidence received in the form of some 30 exhibits.Thereafter a 10(k)hearing was held in Case No. 19-CD-53.Also, the Board's Regional Director fileda petition in a Federal District Court for the Western District of Washington(Gra-ham v. ILWU,CivilNo. 5156) based on charges filed in Cases Nos. 19-CC-146,147, and19-CD-53, as a result of which an injunction was issued against Respond-ents.Additional testimony was taken and additional exhibits were received in thesaid injunction proceeding 1In the instant proceeding,by stipulation of the parties, the depositions,testimony,and exhibits in all the aforesaid proceedings were introduced in evidence and consti-tute the sole record now before the Trial Examiner.Inasmuch as this constituteda "cold" record,no witnesses having appeared in person before me,and inasmuchas much of the matter offered in evidence was not material to the issues herein, inreceiving this evidence I stated that it was conditional upon my not being calledupon to resolve issues involving credibility,and upon the submission of briefs whichi This summarization of proceedings involving the Respondents herein is based on thebrief submitted by the General Counsel which I adopt for this limited purpose INTERNATIONAL LONGSHOREMEN'S, ETC.121would make specific reference to all evidence relied on by the parties respectively.In compliance therewith,on or before January 31,1961,the General Counsel, theRespondents,and PMA each submitted briefs of gratifying excellence.Upon con-sideration of the said briefs and upon the entire record in the case, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS(a) Pacific Maritime Association (herein called PMA), a California corporation,isanassociation of employers in the shipping and stevedoring industries on thePacific Coast, organized for the purpose,inter alia,of negotiating labor contractswith the collective-bargaining representatives of its employer-members.Atall timesmaterial herein, PMA has represented its employer-members in collective-bargain-ing negotiations with labor organizations and has signed collective-bargaining con-tracts on behalf of its employer-members.The employer-members of PMA annuallyperform services in the transportation of goods and passengers between the Stateof Washington and other States of the United States and foreign countries, valued atmore than $50,000.(b) Seattle Stevedore Company (herein called Seattle Stevedore) a corporation,and a member of PMA, is engaged at Seattle, Washington in the stevedoring businessand annually performs services valued at more than $50,000 in handling, loading,and discharging cargo for steamship companies and other concerns, members ofPMA, engaged in interstate and foreign commerce.(c)American Mail Line, Ltd. (herein called American Mail), a Delaware cor-poration, is a shipping company engaged in business as such at Seattle and otherPacific Coast ports, and is a member of PMA. American Mail annually receivesrevenue in excess of $50,000 for the transportation of passengers and freight be-tween various States of the United States and between the United States andforeigncountries.(d)Mobile Crane Company (herein called Mobile Crane), a Washington cor-poration, is engaged at Seattle,Washington, in the business of leasing mobilecrane equipment to shipping firms and others, and in furnishing its own employeesto operate the cranes leased by it. In the course of its said business, Mobile Craneannually receives revenue in excess of $50,000 for equipment rentals and servicesperformed for shipping firms and other members of PMA and for other enterprises,each of which annually produces and ships goods valued in excess of $50,000 orfurnishes services valuedin excessof $50,000 outside the State whereinsaid enter-prise is located.(e)The Port of Seattle (herein called Port), is a municipal corporation organizedunder the laws of the State of Washington, and owns and operates port and dockfacilitiesat Seattle,Washington, including cranes and related equipment used inloading and discharging cargo on and from vessels.At all times material herein,Port has engaged in the practice of leasing its cranes to stevedoring and shipping com-panies for use in the loading and discharging of cargo at the Seattle waterfront, andhas furnished its own employees to operate such cranes.It is found that at all times material herein, PMA and each of its employer mem-bers, Seattle Stevedore, American Mail, and Mobile Crane have been Employersengaged incommerce within the meaning of the Act, and that the Board's formulafor asserting jurisdiction is satisfied by the commerce facts found above.IITHE LABOR ORGANIZATIONS INVOLVEDRespondent ILWU and Respondent Local 19, and Local 302, International Unionof Operating Engineers, AFL-CIO, herein called Engineers, are, respectively, labororganizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Facts and IssuesThis case is probably in the vanguard of many of like nature which will come tothe Board for a determination of the impingement of the Act on various activitiesaccompanying the efforts of industry and labor to find a workable solution to theproblems of automation.It involves three separate work stoppages, of brief duration, engaged in by mem-bers of the Respondents employed by members of PMA. The General Counsel al-leges that these work stoppages were unlawful because induced or encouraged bythe Respondents and because they were secondary in character with an object ofcausing their employers, strangers to the dispute, to cease doing business with other 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers or persons with whom the primary dispute existed, all in violation ofSection 8(b) (4) (i) and (ii) (B) of the Landrum-Griffin amended Act.The Respondents and PMA assert the position that assuming,arguendo,the workstoppages to have been encouraged or induced by the Respondents, they neverthelessconstituted primary activity, occurring wholly on premises of the primary employeror employers, and directed solely against them, in a concerted effort to requirethem to observe the terms of a valid collective-bargaining agreement.The dispute centered around the lease and use by PMA members of certain cranesand mechanical loading devices manned by persons not referred for employmentthrough the Respondents' hiring hall.Substantially as stated in the General Counsel's brief, loading and dischargingof cargo to and from ships and barges on the Seattle waterfront is usually performedby shipping and stevedoring companies, members of PMA. Since approximately1934, employees of these companies have been longshoremen represented by theRespondents.This representation is fortified and confirmed by a Board certification(Shipowners' Association of the Pacific Coast et al.,7 NLRB 1002, 1041). Thebasic contract covering these employees now, and for several years past, is thePacific Coast Longshore Agreement between PMA, representing its members, andRespondents, representing PMA member employees.The contract establishes anexclusive hiring hall operated jointly by Respondents and PMA and has no union-shop provisions as such. It defines longshore work as including all "handling ofcargo in its transfer from vessel to first place of rest and vice versa"; provides thatwhen PMA employers subcontract longshore work "provisions shall be made forthe observance of this agreement"; and that "Existing practices as of September 1948arrived at bymutual consent[emphasis supplied] under which other workers areaffiliated with ILWU perform any of this work shall not be changed," and "existingpractices under which other workers perform any of the work described in thisparagraph shall not be changed."The General Counsel in his brief concedes thevalidity of these provisions.There have been various modifications of the agreement.A modification herematerial is the 1959 "Memorandum of Understanding" which contains this provision:NEW EQUIPMENTIt is recognized that the employer has the right to select competent men for alloperations.When new types of equipment are introduced in connection withcargo handling governed by the contractual definitions of work, such newequipment shall be operated by employees under the ILWU contracts with theunderstanding that competent men shall be made available by the ILWU withadequate experience or training.This proposal shall not change the status quoas to assignment of other than ILWU workers on existing equipment.The loading and unloading of cargo by traditional means, such as handtrucksand ships' gear, performed by longshoremen, poses no problem here. It was withreference to loading and unloading through the use of large overhead cranes thatthe present situation developed.Because of the complexities of operation and theexpense involved, PMA members in Seattle have not owned such cranes but haverented or leased them from sources outside PMA.Among the lessors of suchequipment have been the Port of Seattle and several private concerns, includingMobile Crane.Prior to the summer of 1960, the lessors of such equipment, in-cluding both the Port of Seattle and private companies, have leased it on a mannedbasis, furnishing both the crane and the personnel to operate the crane.Suchoperating personnel have been in the employ of the lessor, and where such lessorsare private companies, engaged primarily in construction rather than shipping, theoperating personnel is customarily represented by Engineers under standard AGCcontracts.Respondents' certification does not, of course, cover employees of non-PMA members.The Port of Seattle, a municipal corporation, as a matter of public policy, doesnot enter into collective-bargaining contracts.In its ownership and operation ofterminal and dock facilities, it on occasion employs longshoremen and when doingso consistently follows the provisions of the PMA-ILWU contract with respect towages, hours, and other conditions of employment, and obtains longshoremen throughthe Respondents' hiring hall. It also owns, operates, and leases cranes for loadingand unloading cargo; has secured operators for such equipment through the Engi-neers, and has adopted provisions of Engineers-AGC contracts to fix terms andconditions of employment of such operations.For some time prior to 1960, the Port rented or leased a crane, known as theWashington crane, on a manned basis to PMA members.About a year ago, in INTERNATIONAL LONGSHOREMEN'S, ETC.123anticipation of an accelerated shipping program, the Port leased dock space fromthe Navy Department and with it two cranes of the Washington type which had beenemployed in shipbuilding operations during the war and thereafter "mothballed."These additional cranes were scheduled to go into operation about August 1, 1960.The Port also purchased or had built a new gantry crane at a cost of approximately$250,000.The gantry crane was scheduled to go into operation about Septem-ber 1, 1960.Prompted no doubt by the greatly increased scheduling of cranes to be employedin the loading and unloading of cargo, the Respondents early in 1960, during dis-cussions with PMA on revision of the Port's working rules, raised the question ofjurisdiction over the operation of the cranes.The matter was discussed at meetingsof Local 19, and in June or July Matthew Duggan, Local 19 business agent, statedin a conversation with Port officials, described by the General Counsel as "casual,"that the Respondents were going to take over crane operations.About this time,Local 19 teletyped the Respondents' coast committee in San Francisco that En-gineers, through their operation of the cranes, and the rapidly expanding use ofcranes, constituted a threat to take over most of the handling of cargo between shipand dock, and inquired where Local 19 could draw the line and how it could enforceits right to the work.The reply, making reference to the PMA-ILWU contract,stated in substance:We advise that you tell Seattle Port Dock authorities that they accept all ofthe contract and its provisions, including longshoremen having jurisdiction overdriving cranes, or they get the benefits of none of the contract and the Unionis free to take any action against the Port Dock and against any companies, orships using the Port Dock.And that we will take such action. Same noticeshould go to the Operating Engineers and make it clear both to the Port andthe Operating Engineers when we talk of action we mean coastwise action.We will notify PMA this end accordingly.Copies of this wire were given the Port, PMA, and Operating Engineers in Seattle.The first incident giving rise to the complaint herein occurred on July 28 whenSeattle Stevedore, a PMA member, was scheduled to unload a barge, theMountHood,for Puget Sound-Alaska Van Lines, and prepared to unload, in part.Withthe use of one of the Navy cranes it had rented from the Port. As had been custom-ary in the past it rented the crane already manned, and it was the first attempteduse of one of the Port's Navy cranes. The longshoremen, who had been obtainedthrough the Respondents' hiring hall for the unloading, reported for work butrefused to "turn in" unless one of their own members was assigned to operate thecrane.Their spokesman, not an official of Local 19 or Respondent ILWU, statedtheir position to Seattle Stevedore's foreman.The longshoremen were released andultimately theMount Hoodwas unloaded by other means.As a result of theMount Hoodincident, 3 days later a meeting was held inoffices of the Port attended by representatives of the Port, the Respondents, andPMA William Gettings, regional director of the northwest district of ILWU, saidthat the Respondents had no quarrel with the Port, but did expect PMA membersto live up to the terms of the PMA-ILWU contract by requiring the operation ofcranes by persons referred through the Respondent's hiring hall.H. M. Burke, thePort's general manager, testified that "Mr. Gettings made it completely clear thathe had no particular quarrel with the Port of Seattle.He further indicated that itwas the position of the I.L.W.U. that henceforth they were simply going to requirethe employer members of the P.M.A., to abide by the terms and conditions of thecontract."The July 28 incident was discussed and, as the General Counsel states,Respondents neither disclaimed that action nor gave assurances that it would not berepeated in the future.As a result of this meeting, the Port in effect accepted the position voiced at thatmeeting by Respondents, and by a "To Whom It May Concern" letter dated August 23set forth its intention, in the future, to rent its cranes unmanned to PMA members,with a reservation for the continued use of two of its experienced employees. PMAadvised of the July 28 work stoppage, advised its member, Seattle Stevedore, thatRespondents were correct in their interpretation of the contract and members shouldnot lease cranes unless they were to be operated by longshoremen affiliated with theRespondents.A second incident involving theMount Hoodoccurred after the Port had issueditsAugust 23 letter but before its "adoption" by Respondents' membership onAugust 29.Once more a crane belonging to the Port, in this instance the new Colbycrane, became the focus of dispute because it was being operated by one of the Port'stwo experienced Engineer employees. It was the focus of dispute because Respond- 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDents had not yet ratified the Port's reservation on the continued use of two of itsexperienced employees.Once again, Seattle Stevedore was the PMA member in-volved.Matthew Duggan, Local 19's business agent, summoned to the scene, toldSeattle Stevedore's longshore foreman that the longshoremen would not work witha member of Engineers operating the crane, whereupon the "gang" was dischargedand the barge unloaded by other means.Following this second incident involving theMount Hood,the Port leased its cranesunmanned to PMA members who hired operators through the Respondents' hiringhall,with the exception of the expensive Colby crane. It appears that a compro-mise was reached on the operation of this crane, with the Port continuing to rent itmanned with its own two experienced engineers.The third and last incident relied on by the General Counsel occurred on Septem-ber 6, when American Mail leased from Mobile Crane a privately owned crane toassist in unloading the shipOcean Mail.American Mail engaged a longshore gangto work with the crane which was manned by a Mobile Crane employee. The long-shoremen had worked about 15 minutes when Business Agent Duggan came on thescene and spoke to the longshoremen.There is no testimony on what he said.Ashe left, according to John M. Jorgensen, American Mail's superintendent, he said,"I am calling for replacements for the gang."He gave no reason why he was callingfor replacements. Jorgensen directed the longshoremen, who had stopped work, to"turn to."They replied, "We are waiting for our replacements." Jorgensen said,"Your contract calls for you to work until your replacements show."When theyrefused to "turn to" as directed, Jorgensen fired them.A replacement gang actuallyreported within the hour but, according to Jorgensen, since there were then noreplacements to be made, they left. Still later in the morning, Jorgensen called theRespondents' hiring hall and requested another replacement gang but none "showed."Jorgensen admitted that it was hard to get a replacement gang after 1 p in , and testi-fied, "Well, I supposed I wouldn't get one but I just took a stab at it to try."Mobile and its predecessor had been engaged in leasing out cranes on the water-front for several years.Presumably it was their custom and practice to lease themmanned by their own employees. Following the September 6 incident and up toNovember 1, it has supplied no cranes on the waterfront though previously it hadhad frequent waterfront jobs.Paul St. Sure, PMA's president, testified that in his opinion the PMA-ILWU con-tract would prevent a PMA member from leasing a manned crane from a non-PMAmember unless the operator of the crane was a member of ILWU. After the incidentof September 6, however, PMA filed a grievance with the local Port labor relationscommittee, contending that the work stoppage constituted a violation of the PMA-ILWU agreement. ILWU disagreed and the matter was referred to arbitrationB. Concluding findingsI have previously indicated that I regard this case of some considerable importance,having to do, as it does, with the threat of disruption of long-established bargainingrelations through the introduction of automation, with attendant problems of craftversus industrial unit contentions and conflicting claims of work jurisdictionThejurisdictional dispute is of course not germane to this proceeding but presumably willbe dealt with in a 10(k) proceeding now pending before the Board.More directlyinvolved herein is the right of employees, in this case longshoremen, who jobs havehistorically and traditionally required the performance of work now to be taken over,in part at least, by the machines of automation, effectively to enforce provisions oftheir bargaining agreement entitling them to man, wherever qualified, those machines.The case has the further novelty of the General Counsel speeding to the aid ofinnocent bystanders (all in the public interest of course) caught in the mesh of aboycott arising from a dispute to which they are strangers, and the alleged bystandersand strangers vigorously and indignantly disclaiming their alleged innocence andaffirming that they are in fact the primary and proper targets of the alleged unlawfulwork stoppages.This alone distinguishes the case from any prior decision of theBoard or courts of which I have knowledge. I can do no better at this point than toquote from PMA's brief, PMA being the alleged "secondary" employer-It appears to be the contention of the General Counsel that the members ofPacific Maritime Association are the secondary employers, who are innocentlybrought into a dispute between another employer and some labor union.Wesubmit that this is entirely erroneous.The disputes that gave rise to the strikeactivity were individual disputes as to the precise meaning of the collective bar-gaining agreement between the ILWU and the PMA. . . . When the longshore- INTERNATIONAL LONGSHOREMEN'S, ETC.125men claim that they are being directed to work contrary to the specific provisionsof the contract,they assert that they need not work under such directions andthat their refusal in accordance with such directions is not a refusal to workin the course of their employment.The contention is simply that the men re-fuse to go beyond the course of their employment and insist that the employerwork them in accordance with the contract so that they do their work in thecourse of their employment.We submit that the longshoremen and their employers have through a longprocess of collective bargaining over a number of years, reached a sound solu-tion to a fundamental and difficult problem.Our solution is, at the moment,perhaps a"pilot" solution and it may very well be the most effective solution toproblems that face American industry in the present day world.The workershave been able to negotiatea quid pro quofor an agreement permitting changesin operations to occur and those who furnish the capital will also have theirquid pro quo.We submit that we are entitled to negotiate through collectivebargaining the disposition of this grave problem. . . .We come now to the legal issue:Were the work stoppages,which I find occurrredsubstantially as the General Counsel says they did, induced or encouraged by Re-spondentILWUor Local 19 or both,and engaged in with the object of requiringPMA employers to observe the applicable terms of a valid bargaining agreement, orwith an object of causing certain of the said PMA employers to cease doing businesswith certain non-PMA employers.2On the issue of encouragement and or inducement,I find with the General Counsel.The decisions on this point show that very little is needed on the part of union agentsand representatives to ground a finding that a work stoppage of members was unioninduced.The lifting of an eyebrow may be found to suffice.Here there was a littlemore than that.The RespondentILWU's Julyteletype to Local 19 provided theframe of reference for the work stoppages which followed,for the first work stop-page where no representatives of Respondents were present,as well as the followingtwo where Local 19's business agent was present. In view of the text of the teletypeand statements of Duggan at the scene of the second work stoppage as well as hispresence on the occasion of the third,and in view of the Respondents'failure to dis-avow any of the work stoppages, I have no doubt that the Board and the courts wouldfind inducement and encouragement within the meaning ofthe Act.Coming to the crucial matter of object, we cannot,without prejudice,ignore orlightly pass over Respondents'contractual claim to the work in questionHistoricalperspective throws some light on this claim and the steps by which it came to beestablished,and I quote from Respondents' brief which accurately and graphicallyportrays the facts:In 1959 the employers reaffirmed their earlier assignment of all longshorework-i.e all handling of cargo-to the longshoremen.In anticipation of in-creased automation in cargo handling and in order to win the longshoremen'sassent to the introduction of labor-saving machinery and time-saving practices,the employers agreed that when machinery was introduced to take the place ofmen, longshoremen would operate such machinery-this is the so-called newequipment clause.There is nothing startling in this concept.It is natural thatwhen an employer supplies tools,either by purchase or rental, to help do thework covered by a contract,the employees in the contract unit will be theones to use the tools.For example, originally in this industry men carried cargo on and off shipson their backs.Later hand trucks were introduced to speed up the operation-this, however, did not change its nature:itwas still cargo handling.So later,tractorswere introduced,or Ross carriers,or other types of machinery, but21 assume there is no 8(b) (4) (1) (D) issue here because the complaint contains noallegation of a violation of this subsection of the Act, though its paragraph VII might beconstrued as laying the factual foundation for such an allegation.Considering that itmight be said that the matter was fully litigated and findingsmadeon that issue (thoughthat would be prejudicial error, in my opinion), I note that whatever work assignmentsRespondents sought through their work stoppages were work assignments admittedlyagreed to by PMA employersThis would hardly be construed as "forcing or requiring"employers to make work assignments ; at most it was forcing or requiring them to liveup to their contractual commitments, commitments made through the processes of bonafide bargaining and therefore voluntarily arrived at.Food Employers'Council,Inc,127NLRB 1522, is, on the factsin this case,inapposite. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe operation was still the loading or discharging of cargo; it was still longshorework, it was still the work which the employers had assigned to the longshore-men, and it was still performed by longshoremen.So too with the hoisting of cargo.At first, ships' winches were used so themen would not physically have to carry the cargo on and off the vesselsThesewinches were (and are) operated by longshoremen because they were simplytools provided to do the job or cargo handling-the job which the employershad assigned to the longshoremen.Later, as loads grew heavier,as ships' holdsgrew bigger, and as vans and unitized loads became more common in theindustry, hoisting equipment larger than ship's gear was required. So the cranebecame a bigger tool to help in the handling of cargo.There is no mysteryabout a crane, it is just a bigger piece of hoisting equipment. It is just anothertool which is used in handling cargo..This work of loading and discharging cargo, with whatever tools were used,was long ago assigned to the longshoremen by their employers.This assignmentwas made long, long before the events of the past several months in Seattle,and the occurrence of those events had nothing whatsoever to do with thisassignment by the employers.The fact that the assignment was qualified by the"status quo" language, does not change the underlying fact because the employerswere never in doubt (and are not now in doubt) that they assignedallcargohandling to longshoremen.The qualifying language was used to protect thosenon-longshoremen who had, by sufferance and despite the assignment,workedduring the war.The contracting parties are in agreement on these basic factsand have set up a grievance and arbitration machinery to resolve,in a peaceablemanner,any disputes they may have over the application of the status quolanguage to specific situations.I think it is not incumbent on me to construe in detail the bargaining agreementin question.I do find that under it the Respondents reasonably believed that its workassignment clauses entitled the employees whom it represented(not necessarily itsmembers)to such loading and unloading of ships and vessels as were performedby cranes or other mechanical equipment, provided they possessed the necessaryqualifications.If persons qualified to perform this work were not afforded theemployer through the Respondent's hiring hall, it appears that the employer was thenreleased to obtain such qualified persons elsewhere.The Respondents, in fact, ap-pear to have raised no objections to the employment of such persons on occasionswhen we may presume no persons of equal qualifications were made available to theemployer through the Respondents' hiring hall.This does not, in my opinion, amountto a waiver of Respondents' contractual rights in any part.That the Respondentsmay have waited until increased automation raised a serious threat to the continuationof longshoremen in their customary duties of loading and unloading vessels, to insiston their contractual rights to such work assignments is also, in my opinion, im-material.The continued and continuing use of Engineers on the Port's Colbycrane does not in any way qualify the Respondents' contractual right,to protest thisuse prior to its sanctionby theacceptance of Respondents'membership of thePort's proposal to retain Engineers for the operation of this crane,or mark a sur-render of its position on the contract when thereafter this crane was operated by thePort's engineers,without protest.All thismeans is that when exceptions were madein the assignment of longshoremen to longshore work performed by cranes or othermechanical devices, they were made not unilaterally but by agreement.The basicagreement regarding longshore work done by workers not affiliated with the ILWUshows that this occurred only bymutualconsent.The Supreme Court, overruling this Board, has held that a duly constituted bar-gaining representative of employees may, while bargaining in good faith, striketo obtain its bargaining demandsN.L.R.B. v. Insurance Agents, InternationalUnion,361 U.S. 477. It would seem to follow that once such a representative hasattained its bargaining objectives in a valid agreement, it would have at least an equalright to strike to require that its provisions be complied with, provided of coursesuch strike action did not constitute a violation of the agreement itself.To permit theexertion of economic force to obtain a contract and deny it to obtain enforcement ofthe contract, would be legalistic nonsenseThe Board has held that an employermay,not unilaterally-i.e., without consultation and bargaining with the duly con-stituted representative of his employees-subcontract for work which under its bar-gaining agreement would be performed by employees in the bargaining unit.Sham-rock Dairy, Inc., et al., 424NLRB 494, 496, 497, 498. If the employer has no lawfulright thus unilaterally to subcontract for work properly assigned to employees in therepresented unit, and does so, certainly the representative of such employees has aright to strike to require him to restore the status quo that the matter may be sub- INTERNATIONAL LONGSHOREMEN'S, ETC.127mitted to the orderly process of collective bargaining.In my opinion,these twodecisions are dispositiveof theissues herein.3I am convinced that the work stoppages complained of were engaged in for thepurpose of requiring PMA members to observe the work assignment provisions ofthe contract.Those work assignment provisions justified Respondents' belief thatthe jobs of loading and unloading vessels, whether by old methods or the newer auto-mation, belonged to qualified employees it represented and who had been referredthrough its hiring hall, pursuant to contract.Any unilateral action by individualPMA employers to supplant such qualified persons in the performance of such workby mechanical equipment manned by persons not represented by the Respondents,was action taken in violation of their duty to at least bargain in the matter throughtheir representative, PMA, and action which the Respondents might lawfully protestthrough strike ,action.PMA employers, the General Counsel's "innocent bystanders,"agree with Respondents in the latter's construction of the work assignment clauses andconfess their duty to comply therewith.A valid contract-and this one admittedlyis valid-is the product of a meeting of minds, or so I have been taught, and I knowof no higher authority on a meeting of minds than the minds that metTo show that the primary dispute was not with PMA but with other employers,and therefore that work stoppages directed against PMA were secondary, the Gen-eral Counsel relies heavily on the Respondents' dealings with the Port of Seattle: thetelegram of Respondents' coast committee threatening, in effect, that if the Port didnot observe the jurisdictional claims of the Respondents under their PMA contract,the Port would not receive any of the benefits of the said contract, and the Re-spondents would feel free "to take any action against the Port Dock and againstany companies, or ships using the Port Dock," and would take such action; Duggan's"casual" comment to Port officials that Respondents were going to "take over" craneoperations; and the Respondents' participation, following the July 28 incident, in ameeting with PMA and Port officials in the latter's office.There are at least two things of note in Respondents' dealing with the Port inthe matter of the dispute which gave rise to the work stoppages.The Port, being amunicipal corporation, did not, as a matter of policy, make bargaining contracts.It did the next thing to it,however. In its employment of longshoremen it observedall of the terms of Respondents'contract with PMA and, it may be assumed,enjoyedall the benefits to be derived from such a contract. It would be very difficult undersuch circumstances to regard it as just any other employer; it was a very special"other"employer in its relation to the Respondents,and if the Respondents werecontemplating any change in their contractual relationshipwith PMA, orwere aboutto embark on the enforcement by economic sanctions of any part of that contract,itwould be both natural and reasonable that they would keep the Port informed.Second, as to whether its dispute with the Port was primary in character we havethe testimony of the Port's general manager,Burke, that at the meeting in late Julyor early August,Respondents'Gettings"made it completely clear that he had noparticular quarrel with the Port of Seattle.He further indicated that it was theposition of the I.L.W.U. that henceforth they were simply going to require the .employer members of the P.M.A.,to abide by the terms and conditions ofthecontract."[Emphasis supplied.] I think the most that can be said of the Port'sposition in the dispute is that if it was a primary disputant then so wasPMA, onlymore so.Aside from the Port, there is no evidence that the Respondents made anydemands whatever on employers other than PMA,and such work stoppages asoccurred, occurred on the premises of the latter.Itmay well be, and doubtless was, aneffectof the work stoppages that PMA em-ployers would cease leasing cranes or other mechanical equipment manned with per-sons not represented by the Respondents,with exceptions on which there wasagreement.I think as a check on excessive zeal in enforcing the Act we might dowell to pay more attention to the common meaning of words. "Primary" in mydictionary means "first in order of time or development or in intention."Withoutthe secondary there could be no primary, only sole.The word as used in the Actwould therefore have no meaning if stripped of its primary characteristic because ithad secondary effects. It is for this reason that an action does not lose its primarycharacter because of its incidental or secondary effects, and that is firmly establishedin the decisions,but we should,be careful lest we confuse effect with object, for if wedo we destroy the very meaning of "primary" as used in the Act, and subvert the in-tention of Congress in using it.To guard against such confusion may be one reasonwhy Congress, in the Griffin-Landrum amendments of 1959, retained the proviso that81 have on an earlier recent occasion issued a report on a case involving similar prob-lems.Edna Coal Company,CasesNos 27-CC-65-1, 27-CC-65-2, IR-(,SF)-793 [132NLRB 6853 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(b)(4)(B) is not violated if the conduct complained of is primary and nototherwise unlawful.The statements and conduct of Respondents'representativesrelied on by the General Counsel to show an unlawful object, in my opinion areentirely compatible with the Respondents'avowed lawful objectives,and viewed intheir proper context-the entire situation leading up to and surrounding the workstoppages-do not establish,by a predominance of evidential weight, an unlawfulobject.If the work stoppages were for a lawful object, it follows that the threatsto institute such stoppages were also lawful.I shall recommend dismissal of thecomplaint.4CONCLUSIONS OF LAW1.PMA, its employer members, Seattle Stevedore,American Mail, and MobileCrane, are each of them employers within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.RespondentILWU,Respondent Local 19,and Engineers are each of them labororganizationswithin themeaning ofSection 2(5) of the Act.3.TheRespondents have not engaged in any of the unfair labor practices allegedin the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, I recom-mend that the Board issue an order dismissing the complaint in its entirety.4The General Counsel'sappropriate citation ofFood Employer'sCouncil,Inc, supra,has been studied and the parallel between the factual situations is impressiveI dis-tinguish the present case because,somewhat due to the position taken by P1IA, thealleged secondary employers, I regard the evidence of primary activities much strongerhereAlso,I think before finding a violation here the Board may want to consider theImplications of the retention in the Landrum-Griffin amended Act of the proviso thatSection 8(b) (4) not be construed to limit primary strikes "not otherwise lawful," andthe legislative history accompanying the retention of the proviso1 Legislative Historyof the Labor-Management Reporting and Disclosure Act of 1959, p 942The Board's de-cision having been issued after the Landrum-Griffin enactment, though based on the Actprior to amendment,cannot be said to have been considered by Congress as incorporatedin the body of "Present rules of law permitting picketing at the site of a primary labordispute "The product boycott cases relied on by the General Counsel I consider in-apposite, for they involved the refusal of employees to work on the nonunion productsof other than their own employers, products which they would not themselves manu-facture in the course of their employmentThe threat of displacement in the normalcourse of their employment was remote and posed no violation of their contractual rights.Washington-Oregon ShingleWeavers'DistrictCouncil etc. (Sound ShingleCo ), 101NLRB 1159,enfd 211 F.2d 149(CA.9) ; Local 1976, United Brotherhood of Carpentersetc. (Sand Door & Plywood Co)v N.L R B ,357 U.S 93, enfg 113 NLRB 1210Lozano EnterprisesandJose Nabor Villasenor.Case No. 21-CA-4513.May 15, 1962DECISION AND ORDEROn March 5, 1962, Trial Examiner David F. Doyle issued his In-termediate Report in the above-entitled proceeding finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].137 NLRB No. 15.